UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6321



WARREN CHASE,

                Plaintiff - Appellant,

          v.


WAYNE M. EVERD; THE ANNAPOLIS POLICE DEPARTMENT,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cv-02581-CCB)


Submitted:   May 22, 2008                  Decided:   May 30, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Warren Chase, Appellant Pro Se. Michael John Winkelman, MCCARTHY
& COSTELLO, LLP, Bowie, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Warren   Chase    appeals      the   district       court’s    order

dismissing his complaint seeking the return of property and money

as frivolous.       We have reviewed the record and find no reversible

error.    Accordingly, we dismiss the appeal for the reasons stated

by the district court.          See Chase v. Everd, No. 1:07-cv-02581-CCB

(D. Md. Jan. 14, 2008).         We dispense with oral argument because the

facts    and    legal   contentions     are     adequately   presented       in   the

materials      before   the     court   and     argument   would    not    aid    the

decisional process.



                                                                          DISMISSED




                                        - 2 -